     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 1 of 11 Page ID #:254




1     DONALD W. SEARLES (Cal. Bar No. 135705)
      Email: searlesd@sec.gov
2     M. LANCE JASPER (Cal. Bar No. 244516)
      Email: jasperml@sec.gov
3
      Attorneys for Plaintiff                                11/19/2020
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     Alka N. Patel, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
6     444 S. Flower Street, Suite 900
      Los Angeles, California 90071                               link #30
7     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12      SECURITIES AND EXCHANGE                    Case No. CV 5:19-CV-01517 - PSG
        COMMISSION,
13                                                 [PROPOSED] FINAL JUDGMENT AS
                    Plaintiff,                     TO DEFENDANT CRAIG
14                                                 RUMBAUGH
              vs.
15
        CRAIG RUMBAUGH,
16      RUMBAUGH FINANCIAL, INC,
17      AND DESERT STRATEGIC
        EQUITY, LLC,
18
                    Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 2 of 11 Page ID #:255




1           The Securities and Exchange Commission having filed a Complaint and
2     Defendant Craig Rumbaugh having entered a general appearance; consented to the
3     Court’s jurisdiction over Defendant and the subject matter of this action; consented to
4     entry of this Final Judgment without admitting or denying the allegations of the
5     Complaint (except as to jurisdiction and except as otherwise provided herein in
6     paragraph IX); waived findings of fact and conclusions of law; and waived any right
7     to appeal from this Final Judgment:
8                                             I.
9           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant is
10    permanently restrained and enjoined from violating Sections 206(1) and (2) of the
11    Advisers Act [15 U.S.C. §§ 80b-6(1) & 80b-6(2)], by directly or indirectly:
12          1.     employing any device, scheme or artifice to defraud any client or
13    prospective client; and
14          2.     engaging in any transaction, practice, or course of business which
15    operates or would operate as a fraud or deceit upon any client or prospective client;
16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
17    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
18    binds the following who receive actual notice of this l Judgment by personal service
19    or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
20    and (b) other persons in active concert or participation with Defendant or with anyone
21    described in (a).
22                                                 II.
23          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
24    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
25    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
26    of any security by the use of any means or instruments of transportation or
27    communication in interstate commerce or by use of the mails, directly or indirectly:
28          (a)    to employ any device, scheme, or artifice to defraud;

                                                         1
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 3 of 11 Page ID #:256




1           (b)       to obtain money or property by means of any untrue statement of a
2                     material fact or any omission of a material fact necessary in order to
3                     make the statements made, in light of the circumstances under which
4                     they were made, not misleading; or
5           (c)       to engage in any transaction, practice, or course of business which
6                     operates or would operate as a fraud or deceit upon the purchaser.
7           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
8     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
9     binds the following who receive actual notice of this Final Judgment by personal
10    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
11    attorneys; and (b) other persons in active concert or participation with Defendant or
12    with anyone described in (a).
13                                                 III.
14          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
15    permanently restrained and enjoined from violating, directly or indirectly, Section
16    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
17    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
18    any means or instrumentality of interstate commerce, or of the mails, or of any
19    facility of any national securities exchange, in connection with the purchase or sale of
20    any security:
21          (a)       to employ any device, scheme, or artifice to defraud;
22          (b)       to make any untrue statement of a material fact or to omit to state a
23                    material fact necessary in order to make the statements made, in the light
24                    of the circumstances under which they were made, not misleading; or
25          (c)       to engage in any act, practice, or course of business which operates or
26                    would operate as a fraud or deceit upon any person.
27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
28    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

                                                          2
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 4 of 11 Page ID #:257




1     binds the following who receive actual notice of this Final Judgment by personal
2     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
3     attorneys; and (b) other persons in active concert or participation with Defendant or
4     with anyone described in (a).
5                                                IV.
6           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
7     Defendant is permanently restrained and enjoined from violating Section 5(a) and (c)
8     of the Securities Act [15 U.S.C. § 77e(a) & (c)] by, directly or indirectly, in the
9     absence of any applicable exemption:
10          (a)    Unless a registration statement is in effect as to a security, making use of
11                 any means or instruments of transportation or communication in
12                 interstate commerce or of the mails to sell such security through the use
13                 or medium of any prospectus or otherwise; or
14          (c)    Making use of any means or instruments of transportation or
15                 communication in interstate commerce or of the mails to offer to sell or
16                 offer to buy through the use or medium of any prospectus or otherwise
17                 any security, unless a registration statement has been filed with the
18                 Commission as to such security, or while the registration statement is the
19                 subject of a refusal order or stop order or (prior to the effective date of
20                 the registration statement) any public proceeding or examination under
21                 Section 8 of the Securities Act [15 U.S.C. § 77h].
22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24    binds the following who receive actual notice of this Final Judgment by personal
25    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26    attorneys; and (b) other persons in active concert or participation with Defendant or
27    with anyone described in (a).
28

                                                       3
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 5 of 11 Page ID #:258




1                                               V.
2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
3     and his agents, servants, employees, attorneys, and all persons in active concert or
4     participation with them who receive actual notice of this Judgment by personal
5     service or otherwise are permanently restrained and enjoined from violating, directly
6     or indirectly, Section 15(a) of the Exchange Act, 15 U.S.C. § 78o(a), which makes it
7     unlawful for any broker or dealer which is either a person other than a natural person
8     or a natural person, to make use of the mails or any means or instrumentality of
9     interstate commerce to effect any transactions in, or to induce or attempt to induce the
10    purchase or sale of, any security (other than an exempted security or commercial
11    paper, bankers' acceptances, or commercial bills) unless such broker or dealer is
12    registered in accordance with Section 15(b) of the Exchange Act, 15 U.S.C. § 78o(b).
13                                              VI.
14          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
15    Defendant liable, jointly and severally with Defendants Rumbaugh Financial, Inc.
16    and Desert Strategic Equity, LLC, for disgorgement of $676,000, representing profits
17    gained as a result of the conduct alleged in the Complaint, together with prejudgment
18    interest thereon in the amount of $137,808.31, for a total of $813,808.31.
19    Defendant shall satisfy this obligation by paying $813,808.31 to the Securities and
20    Exchange Commission within 14 days after entry of final judgment.
21          Defendant may transmit payment electronically to the Commission, which will
22    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
23    be made directly from a bank account via Pay.gov through the SEC website at
24    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
25    check, bank cashier’s check, or United States postal money order payable to the
26    Securities and Exchange Commission, which shall be delivered or mailed to
27
            Enterprise Services Center
28          Accounts Receivable Branch
            6500 South MacArthur Boulevard
                                                      4
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 6 of 11 Page ID #:259




1           Oklahoma City, OK 73169
2     and shall be accompanied by a letter identifying the case title, civil action number,
3     and name of this Court; [Defendant’s name] as a defendant in this action; and
4     specifying that payment is made pursuant to this Final Judgment.
5           Defendant shall simultaneously transmit photocopies of evidence of payment
6     and case identifying information to the Commission’s counsel in this action. By
7     making this payment, Defendant relinquishes all legal and equitable right, title, and
8     interest in such funds and no part of the funds shall be returned to Defendant.
9           The Commission shall hold the funds (collectively, the “Fund”) and may
10    propose a plan to distribute the Fund subject to the Court’s approval. The Court shall
11    retain jurisdiction over the administration of any distribution of the Fund. If the
12    Commission staff determines that the Fund will not be distributed, the Commission
13    shall send the funds paid pursuant to this Final Judgment to the United States
14    Treasury.
15          The Commission may enforce the Court’s judgment for disgorgement and
16    prejudgment interest by moving for civil contempt (and/or through other collection
17    procedures authorized by law) at any time after 14 days following entry of this Final
18    Judgment]. Defendant shall pay post judgment interest on any delinquent amounts
19    pursuant to 28 U.S.C. § 1961.
20                                             VII.
21          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22    Defendant is liable for a civil penalty in the amount of $192,768 pursuant to Section
23    20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange
24    Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation by paying
25    $192,768 to the Securities and Exchange Commission within 30 days after entry of
26    this Final Judgment.
27          Defendant may transmit payment electronically to the Commission, which will
28    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

                                                      5
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 7 of 11 Page ID #:260




1     be made directly from a bank account via Pay.gov through the SEC website at
2     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
3     check, bank cashier’s check, or United States postal money order payable to the
4     Securities and Exchange Commission, which shall be delivered or mailed to:
5              Enterprise Services Center
               Accounts Receivable Branch
6              6500 South MacArthur Boulevard
7              Oklahoma City, OK 73169
8      and shall be accompanied by a letter identifying the case title, civil action number,
9     and name of this Court; Michael R. Gregory as a defendant in this action; and
10    specifying that payment is made pursuant to this Final Judgment.
11             Defendant shall simultaneously transmit photocopies of evidence of payment
12    and case identifying information to the Commission’s counsel in this action. By
13    making this payment, Defendant relinquishes all legal and equitable right, title, and
14    interest in such funds and no part of the funds shall be returned to Defendant.
15             Defendant shall pay post judgment interest on any delinquent amounts pursuant
16    to 28 U.S.C. § 1961. The Commission shall hold the funds, together with any interest
17    and income earned thereon (collectively, the “Fund”), pending further order of the
18    Court.
19             The Commission may propose a plan to distribute the Fund subject to the
20    Court’s approval. Such a plan may provide that the Fund shall be distributed
21    pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
22    2002. The Court shall retain jurisdiction over the administration of any distribution
23    of the Fund. If the Commission staff determines that the Fund will not be distributed,
24    the Commission shall send the funds paid pursuant to this Final Judgment to the
25    United States Treasury.
26             Regardless of whether any such Fair Fund distribution is made, amounts
27    ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
28    penalties paid to the government for all purposes, including all tax purposes. To

                                                     6
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 8 of 11 Page ID #:261




1     preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
2     reduction of any award of compensatory damages in any Related Investor Action
3     based on Defendant’s payment of disgorgement in this action, argue that he is entitled
4     to, nor shall he further benefit by, offset or reduction of such compensatory damages
5     award by the amount of any part of Defendant’s payment of a civil penalty in this
6     action (“Penalty Offset”). If the court in any Related Investor Action grants such a
7     Penalty Offset, Defendant shall, within 30 days after entry of a final order granting
8     the Penalty Offset, notify the Commission’s counsel in this action and pay the amount
9     of the Penalty Offset to the United States Treasury or to a Fair Fund, as the
10    Commission directs. Such a payment shall not be deemed an additional civil penalty
11    and shall not be deemed to change the amount of the civil penalty imposed in this
12    Judgment. For purposes of this paragraph, a “Related Investor Action” means a
13    private damages action brought against Defendant by or on behalf of one or more
14    investors based on substantially the same facts as alleged in the Complaint in this
15    action.
16                                              VIII.
17           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
18    Consent is incorporated herein with the same force and effect as if fully set forth
19    herein, and that Defendant shall comply with all of the undertakings and agreements
20    set forth therein.
21                                              IX.
22           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
23    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
24    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
25    and further, any debt for disgorgement, prejudgment interest, civil penalty or other
26    amounts due by Defendant under this Final Judgment or any other judgment, order,
27    consent order, decree or settlement agreement entered in connection with this
28    proceeding, is a debt for the violation by Defendant of the federal securities laws or

                                                        7
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 9 of 11 Page ID #:262




1     any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
2     the Bankruptcy Code, 11 U.S.C. §523(a)(19).
3                                               X.
4           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
5     shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
6     Final Judgment.
7                                               XI.
8           There being no just reason for delay, pursuant to Rule 54(b) of the Federal
9     Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
10    and without further notice.
11
12               11/19/2020
        Dated: ________________
13                                                    ________________________________
14                                                    UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      8
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 10 of 11 Page ID #:263




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3            U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
4            Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5      On November 18, 2020, I caused to be served the document entitled [PROPOSED]
       FINAL JUDGMENT AS TO DEFENDANT CRAIG RUMBAUGH on all the
6      parties to this action addressed as stated on the attached service list:
7      ‫܆‬      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
       collection and mailing today following ordinary business practices. I am readily
8      familiar with this agency’s practice for collection and processing of correspondence
       for mailing; such correspondence would be deposited with the U.S. Postal Service on
9      the same day in the ordinary course of business.
10           ‫܆‬      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
       which I personally deposited with the U.S. Postal Service. Each such envelope was
11     deposited with the U.S. Postal Service at Los Angeles, California, with first class
       postage thereon fully prepaid.
12
             ‫܆‬     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
       Angeles, California, with Express Mail postage paid.
14
       ‫܆‬      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15     office of the addressee as stated on the attached service list.
16     ‫܆‬     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
       by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
       Los Angeles, California.
18
       ‫܆‬      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19     the electronic mail address as stated on the attached service list.
20     ‫܈‬    E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
21     the CM/ECF system.
22     ‫܆‬     FAX: By transmitting the document by facsimile transmission. The
       transmission was reported as complete and without error.
23
             I declare under penalty of perjury that the foregoing is true and correct.
24
25      Date: November 18, 2020                     /s/ Sarah Mitchell

26                                                Sarah Mitchell

27
28

                                                     1
     Case 5:19-cv-01517-PSG-SP Document 33 Filed 11/19/20 Page 11 of 11 Page ID #:264




1                                  SEC v. Rumbaugh, et al.
                 United States District Court—Central District of California
2                              Case No. 5:19-cv-01517-PSG-SP
3                                     SERVICE LIST
4
5                 Julie E. Kamps, Esq. (via ECF)
                  1600 Dove Street, Suite 250
6                 Newport Beach, CA 92660
                  kamps@wpcfs.com
7                 Counsel for Defendants Craig Rumbaugh, Rumbaugh Financial, Inc.,
                  and Desert Strategic Equity, LLC
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
